DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US PG pub 2014/0354532) in view of Bourne et al. (US PG pub 2014/0171729).

Mullins shows all of the limitations of the claims except for specifying that the at least one additional virtual object is selected to evoke another emotional state in the user different from the at least one emotional state of the user.





In regards to claims 1, 5, 11

A method of operating an augmented reality (AR) display system that includes a wearable display device, (Paragraph [0034], “the device 100 may be a desktop computer, a vehicle computer, a tablet computer, a navigational device, a portable media device, a smart phone of a user, or a user wearable computing device (e.g., glasses).”)
the method comprising: 
responsive to presenting a stimulus to a user through the wearable display device, sensing at least one biometric parameter of the user, the at least one biometric parameter sensed using at least one sensor that is attached to the wearable display device;  (Paragraph [0034], “The sensors 102 may include electrodes that measure electrical activity from a human.  For example, the sensors 102 may include electrodes to measure EEG (electroencephalography) waves of brains, EMG (electromyography) waves of muscles, and EOG (electrooculogram) waves of eyes.  The sensors 102 can be used to monitor brainwaves through EEG by detecting electrical signals about a person's level of concentration or state of mind.”)
generating biometric data for each of the at least one sensed biometric parameter; determining at least one emotional state of the user based on the biometric data for the each of the at least one sensed biometric parameter; (From above, “The sensors 102 can be used to monitor brainwaves through EEG by detecting electrical signals about a person's level of concentration or state of mind.”) and 

(Paragraph [0042], “The feature of the virtual object may change state in response to the intensity of the outputs of the sensors 102 or in response to a present state of mind of the user (e.g., user is relaxed).” This is the reverse of the claim language.)  

	In regards to claim 2,
determining the at least one emotional state of the user for a duration, wherein the at least one additional virtual object is presented through the AR display system based at least partially on determining that the user is in the at least one emotional state 
for the duration. (Paragraph [0029], “In another example embodiment, the state of the feature changes in response to the feature being located within the predefined portion of the display for a time duration exceeding a time threshold.”)
 
	In regards to claim 3,
wherein the at least one emotional state comprises a plurality of different emotional states. (relaxed and focused)
 

wherein the at least one biometric parameter of the user is sensed at a plurality of different times in response to the presenting the stimulus, and the biometric data is generated at these different times. (Paragraph [0076], “In another example, the device 600 determines, identifies, and manipulates a virtual object to be displayed in the display 602 based on a combination of the geographic location of the device 600 (e.g., office, home, restaurant, city, country), time of capture (e.g., morning, afternoon, evening, holiday, weekend) of the visual reference 606, orientation (e.g., portrait or landscape, how close) of the device 600 relative to the visual reference 606, identification of the user 601 (e.g. using facial recognition, or login information), preferences of the user 601 (e.g., favorite color, favorite type of music) social network information (e.g., number of friends, interests, proximity of friends, postings) related to the user 601, outputs from sensors 610 (e.g., EEG brain waves, EMG muscles waves, EOG eyes waves, heart rate, blood pressure), and the visual reference 606.”)
 
	In regards to claim 6,
wherein the at least one sensed biometric parameter comprises a plurality of different sensed biometric parameters, and wherein determining the at least one emotional state of the user comprises performing a pattern recognition analysis on the generated biometric data. (pattern module 206)
 
	In regards to claims 7, 9

 
 	In regards to claim 12,
 	wherein determining at least one emotional state of the user comprises comparing the generated biometric data to reference biometric data correlated to the at least one emotional state. (paragraph [0051], “The state of mind identification module 210 may thus determine and identify a state of mind of the user based on brain activity data from the intensity module 204 and the pattern module 206.  For example, the state of mind identification module 210 may determine that the user is happy, relaxed, angry, focused, hungry, or thirsty.)
 
	In regards to claim 16,
	rendering a plurality of synthetic image frames of a three-dimensional environment;  and sequentially displaying the plurality of synthetic image frames to the user through wearable display device, wherein the synthetic image frames are projected from a transparent display surface in a field of view of the user via a frame structure mounted to a head of the user, and wherein the synthetic image frames are superimposed over a real scene visualized by the user. (paragraph [0021])
 

 


Based on the teaching of Bourne et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Mullins invention to incorporate the at least one additional virtual object is selected to evoke another emotional state in the user different from the at least one emotional state of the user in order to make the user more comfortable.
8 is rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US PG pub 2014/0354532) and Bourne et al. (US PG pub 2014/0171729) and further view of Zadeh et al. (US PG pub 2014/0201126).
The combination invention of Mullins and Bourne et al., as applied above, shows all of the limitations of the claims except for specifying that wherein the least one facial expression is one or both of an attitude of a mouth and crow's feet around eyes of the user, and wherein the at least one emotional state comprises happiness.
Zadeh et al. teaches, paragraph [2406], “In one embodiment, we combine or merge the models or results e.g. for audio-visual speech recognition, e.g. to combine acoustic data from speech with e.g. the facial expression of the speaker, to recognize the multimedia data.  For example, if the shape of mouth (or face) looks like "smiling" face (based on templates, or based on real faces, or based on face formulations, or based on face grids, in our library, for comparison and determination), indicating happiness or mood of the speaker”)
Based on the teaching of Zadeh et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination invention of Mullins and Bourne et al. to incorporate wherein the least one facial expression is one or both of an attitude of a mouth and crow's feet around eyes of the user, and wherein the at least one emotional state comprises happiness in order to better evaluate the user.



10 is rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US PG pub 2014/0354532) and Bourne et al. (US PG pub 2014/0171729) and further view of Aimone et al. (US PG pub 2014/0347265).
The combination invention of Mullins and Bourne et al., as applied above, shows all of the limitations of the claims except for specifying that wherein the at least one sensed biometric parameter comprises at least one micro-expression.
Aimone et al. teaches, paragraph [0139], “Facial expressions, including micro expressions, may also be detected by the wearable computing device to help annotate the current happenings.”
Based on the teaching of Aimone et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination invention of Mullins and Bourne et al. to incorporate the at least one sensed biometric parameter comprises at least one micro-expression in order to better evaluate the user.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US PG pub 2014/0354532) and Bourne et al. (US PG pub 2014/0171729) and further view of Prouty et al. (US patent 10,078,784).
The combination invention of Mullins and Bourne et al., as applied above, shows all of the limitations of the claims except for specifying wherein the generated biometric data for one of the at least one sensed biometric parameter is a biometric scalar data value, the reference biometric data comprises a reference biometric value range, and 

Prouty et al. teaches, Figure 14, “illustrates a scatter plot depicting scalar biometric datasets derived from raw data taken at several different times and a time-dependent scalar biometric range to which each such dataset pertains.”
Based on the teaching of Prouty et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination invention of Mullins and Bourne et al. to incorporate wherein the generated biometric data for one of the at least one sensed biometric parameter is a biometric scalar data value, the reference biometric data comprises a reference biometric value range, and comparing the generated biometric data to the reference biometric data comprises determining whether the biometric scalar data value falls within the reference biometric value range in order to better evaluate the user.

 
Claim 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US PG pub 2014/0354532) and Bourne et al. (US PG pub 2014/0171729) and further view of Ciaramelletti et al. (US PG pub 2016/0171864).
The combination invention of Mullins and Bourne et al., as applied above, shows all of the limitations of the claims except for specifying;
wherein the generated biometric data for one of the at least one sensed biometric parameter is a biometric multi-dimensional 

	wherein the at least one sensor comprises an accelerometer coupled to a body part of the user, and wherein the at least one biometric parameter comprises a movement of the body part of the user.
Ciaramelletti et al. teaches, paragraph [0118], “The system reads the sensor values and calculates certain derived values from the sensor date.  The combination of both read and derived values is used by the system at block 54 to build a time-dependent, multi-dimensional biometric vector that describes the motion, the position, and orientation of the user at any given time interval.”; and 
	Paragraph [0036], “FIG. 3 is a functional block diagram of a system as may be implemented in some embodiments.  Dynamic data generated by 9-axis motion sensors (3-axis accelerometer 3, 3-axis magnetometer 4, 3-axis gyroscope 35) and by an atmospheric pressure sensor 36 are supplied continuously to a microcontroller 37.”
Based on the teaching of Ciaramelletti et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination invention of Mullins and Bourne et al. to incorporate the generated biometric data for one of the at least one sensed biometric parameter is a biometric multi-dimensional data vector, the reference biometric data comprises a reference biometric multi-dimensional data vector, and comparing the generated 
to incorporate the at least one sensor comprises an accelerometer coupled to a body part of the user, and wherein the at least one biometric parameter comprises a movement of the body part of the user in order to better evaluate the head motion.
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US PG pub 2014/0354532) and Bourne et al. (US PG pub 2014/0171729) and further view of Griffin (US patent 10,999,066).
The combination invention of Mullins and Bourne et al., as applied above, shows all of the limitations of the claims except for specifying determining the at least one emotional state of the user further comprises retrieving the reference biometric data from a custom emotional state profile of the user.
Griffin teaches, column 8, lines 35-41, “The biometric matching circuit 142 compares one or more biometric samples received from the BACAKE computing system 108 to stored biometric reference templates using a biometric matching algorithm to determine if the biometric samples match the biometric reference template associated with the identifier of individual from which the biometric samples were retrieved.
.


Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US PG pub 2014/0354532) and Bourne et al. (US PG pub 2014/0171729) and further view of Dinsmoor et al. (US PG pub 2014/0163645).
The combination invention of Mullins and Bourne et al., as applied above, shows all of the limitations of the claims except for specifying;
the AR display system also includes a speaker coupled to the wearable display device, and wherein the stimulus is aurally presented through the speaker; and 
the AR display system also includes a mechanical actuator, and wherein the stimulus is tactilely presented through the mechanical actuator.
Dinsmoor et al. teaches, “[0056] External device 160 may include a user interface 164 that allows a user to interact with device 160 for initiating a therapy session and/or data communication session and/or for adjusting therapy control parameters.  Example user interfaces may include push-buttons, dials, a touch screen, voice activation, a mechanical actuator responding to tapping on the device, or any combination thereof.”

the AR display system also includes a speaker coupled to the wearable display device, and wherein the stimulus is aurally presented through the speaker in order to provide an additional input mechanism; and 
the AR display system also includes a mechanical actuator, and wherein the stimulus is tactilely presented through the mechanical actuator speaker in order to provide an additional input mechanism.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US PG pub 2014/0354532) and Bourne et al. (US PG pub 2014/0171729) and further view of Griffin (US patent 10,999,066).
The combination invention of Mullins and Bourne et al., as applied above, shows all of the limitations of the claims except for specifying the at least one sensor comprises a rearward facing camera coupled to the wearable display device, and wherein the at least one biometric parameter comprises a facial movement of the user.
Fotland et al. teaches, column 1, lines 12-21, “For example, a computing device can be configured to recognize certain head and facial gestures, such as head nods or rolls, eye winks or other ocular motion, or lip movement as input to the device to perform tasks upon recognition of the gestures.  User detection and tracking can also streamline video conferencing by detecting, tracking, and transmitting user movement 
Based on the teaching of Fotland et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination invention of Mullins and Bourne et al. to incorporate at least one sensor comprises a rearward facing camera coupled to the wearable display device, and wherein the at least one biometric parameter comprises a facial movement of the user in order to better evaluate the user.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,802,580 and claims 1-35 of U.S. Patent No. 10,540,004. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader than the parent applications, but still contain similar claim language with minor re-wording.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CUFF/Primary Examiner, Art Unit 3715